Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
 

Response to Amendment
Applicant’s Remarks filed 4/29/2022 have been considered by the Examiner.
Claims 1, 9, 11, and 19 are amended. Claims 6 and 16 were previously canceled. No new claims are added. Claims 1, 4, 7-11, 14, and 17-20 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 4, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hadad (U.S. Patent Application Publication No. 20190295440) in view of Karvela (U.S. Patent Application Publication No. 20170323057), Decombel (U.S. Patent Application Publication No. 20190267128), and Southern (U.S. Patent Application Publication No. 20170138962).
Regarding claim 1, Hadad teaches a system for using artificial intelligence to select a compatible element, the system comprising: 
at least a server [P 135] (Hadad teaches a computer which provides communication for a variety of other devices and thus is interpreted as a server), wherein the at least a server is designed and configured to: 
receive training data, wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries comprising at least a correlated compatible label [P 195-196, 202-203, 242] (Hadad teaches receiving training data which includes a plurality of data entries representing food items and a corresponding label), 
wherein receiving training data further comprises using a language processing module -[P 9, 151] (Hadad teaches that the food analysis system uses a natural language processing algorithm, which is interpreted as a language processing module), 
wherein the language processing module is configured to compare a plurality of extracted words to at least a significant category of a plurality of significant categories of the at least a correlated compatible label, wherein the at least a significant category further comprises at least a degree of diagnostic relevance to one or more impactful conditions within at least one health field [P 172-173, 185, 196] (Hadad teaches that the food items are analyzed and assigned a classification or label as well as a confidence level, which, as described in P 172-173, is used to determine relevance; the classification/labels are interpreted as compatible labels and the confidence level is interpreted as the significant category); 
receive a datum of user activity data, wherein the datum of user activity comprises a list of activities and compatible elements associated with the user [P 248, 305] (Hadad teaches receiving user activity and food profiles, which are interpreted as activities and compatible elements, respectively); 
select, using a second machine-learning model, a compatible element including an ingredient, as a function of at least a compatible element category, a compatible element index value, the training data, the condition of the user, and the datum of user activity data [P 49, 52-53, 58, 193-195, 214, 248, claim 3] (Hadad teaches predictive models for recommending food, which is interpreted as a compatible element, to a user based on training data, activity data, and biomarkers; Hadad also teaches in claim 3 that the recommendation is made, in part, based on an ontology comprising one or more food categories; Hadad also teaches that predictive models comprise machine learning models; Hadad also teaches in P 49 that food recommendations include recipes, and thus teaches a compatible elements including an ingredient; Hadad also teaches in P 214 that the analysis includes that of ingredient confidence scores, which are interpreted as compatible element index values); and 
transmit the selected compatible element to a user client device [P 139, 267] (Hadad teaches displaying the recommendation to a user device).
Hadad may not explicitly teach:
at least an element of physiological state (in the first receive limitation) and
the at least an element of physiological state data and (in the wherein the language processing module limitation)
a physiological index value (in the select limitation),
However, Karvela teaches:
at least an element of physiological state data [P 54, 63] (Karvela teaches genetic information, which is interpreted as physiological state data, associated with products, which is interpreted as corresponding to the data entries taught above) and
the at least an element of physiological state data [P 63] (Karvela teaches markers indicating products as relevant to a user’s biological information) and
a physiological index value [P 157-158] (Karvela teaches recommending products based on retrieved recommendation values),
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Wearable device as taught by Karvela with the Systems and methods for food analysis, personalized recommendations, and health management taught by Hadad with the motivation of utilizing biomarkers from patient samples when recommending products thereby improving user outcomes and health [P 153].
Hadad and Karvela may not explicitly teach:
receive a biological extraction from a user; 
generate, using a first machine learning model, a diagnostic output as a function of the training data and the biological extraction, wherein the diagnostic output identifies a condition of the user and a suggested exercise program, 
related to the exercise program (describing the compatible element) 
However, Decombel teaches:
receive a biological extraction from a user [P 79] (Decombel teaches receiving a genetic sample, which is interpreted as a biological extraction); 
generate, using a first machine learning model, a diagnostic output as a function of the training data and the biological extraction, wherein the diagnostic output identifies a condition of the user and a suggested exercise program [P 47, 76-80, 131] (Decombel teaches using artificial intelligence techniques to determine user traits, which are interpreted as conditions (see P 131 for a list of example traits), as well as recommending fitness programs; Decombel also teaches in P 79 that this is done using a genetic sample, which is interpreted as corresponding to the biological extraction taught above, and in P 47 that reference data, which is interpreted as corresponding to the training data taught above, is utilized by the artificial intelligence algorithms); 
related to the exercise program (describing the compatible element) [P 75-78] (Decombel teaches recommending a wellness plan including both diet and exercise recommendations, and thus teaches that the recommended food, which is interpreted as corresponding to the compatible elements taught above, is related to the exercise program)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Determining an Optimal Wellness Regime as taught by Decombel with the system taught by Hadad and Karvela with the motivation of identifying user conditions and corresponding diet and exercise recommendations, thereby improving user health and allowing users to more effectively reach health goals [P 3-5].
Hadad, Karvela, and Decombel may not explicitly teach:
and comprises at least a prognostic label (in the generate limitation)
However, Southern teaches:
and comprises at least a prognostic label and at least an ameliorative process label [P 167, 180, 205, claim 75] (Southern teaches determining disease prognostics from biological samples and administering a treatment, which is interpreted as an ameliorative process); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Health test for a broad spectrum of health problems as taught by Southern with the system taught by Hadad, Karvela, and Decombel with the motivation of detecting disease and determining prognosis early, thereby improving treatment outcomes and reducing clinical costs [Southern, P 167].
Regarding claim 4, Hadad, Karvela, Decombel, and Southern teach the system of claim 1, wherein the at least a server is further configured to receive a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a compatible label and at least a correlated compatible category label [Claim 1, 7-8] (Hadad teaches obtaining food data to create a food ontology, the food data including food name, which is being interpreted as a label, and categories; this data is being interpreted as second learning data).  
Regarding claim 7, Hadad, Karvela, Decombel, and Southern teach the system of claim 1, wherein the at least a server is further 
configured to select the compatible element further as a function of a user preference [P 123] (Karvela teaches identifying suitable products based on personal preferences).  
Obviousness for combining the teachings of Hadad, Karvela, Decombel, and Southern is discussed above for claim 1 and is incorporated herein.
Regarding claim 8, Hadad, Karvela, Decombel, and Southern teach the system of claim 1, wherein the at least a server is further configured to 
select a second compatible element as a function of the selected at compatible element [P 114] (Karvela teaches receiving an inquiry from a user regarding a specific product, such as a chocolate bar, which is being interpreted as a first compatible element, and providing recommendations for similar products/products within the same category).  
Obviousness for combining the teachings of Hadad, Karvela, Decombel, and Southern is discussed above for claim 1 and is incorporated herein.
Regarding claim 9, Hadad, Karvela, Decombel, and Southern teach the system of claim 1, wherein the at least a server is further configured 
retrieve the compatible element index value associated with the selected compatible element from a database [P 157-158] (Karvela teaches retrieving recommendations associated with products from a database, wherein the recommendation may be a value from 1 to 10, which is being interpreted as corresponding to the compatible element index value taught by Hadad above); and 
substitute the selected compatible element with a second compatible element as a function of the compatible element index value [P 157-158, 133] (Karvela teaches recommending products based on the values; Karvela also teaches updating recommendations based on new products available, and thus teaches substituting recommended products for second products).  
Obviousness for combining the teachings of Hadad, Karvela, Decombel, and Southern is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Hadad, Karvela, Decombel, and Southern teach the system of claim 1, wherein selecting the compatible element further comprises: 
retrieving a compatible element physiological index value from a database P 157-158] (Karvela teaches retrieving recommendations from a database, wherein the recommendation may be a value from 1 to 10, which is interpreted as a compatible element physiological index value).
Obviousness for combining the teachings of Hadad, Karvela, Decombel, and Southern is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 17, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.
Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.
Regarding claim 20, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 

Response to Arguments
Applicant Remarks filed 4/26/2022 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the response filed 4/26/2022.

35 USC 103 Arguments 
1.	Regarding Applicant’s remarks addressing current claim amendments [Applicant Remarks Pg. 6-10], Examiner respectfully submits that the previously referenced combination of art teaches the present amendments. Specifically, Hadad teaches in P 214 that the analysis includes that of ingredient confidence scores, which are interpreted as compatible element index values. This is done also part of the food labeling process, and the confidence score indicates a degree of matching between as parsed word and an ingredient. It is the opinion of the Office that this teaches the present claims when considered under broadest reasonable interpretation. 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarmento (U.S. Patent No. 9720974) teaches systems and methods for analyzing behavior as users search for items in an electronic marketplace.
Simpson (U.S. Patent Application Publication No. 20190304000) teaches systems and methods for analyzing patient samples and mapping food and beverages based on the patient biochemistry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626